131 F.3d 1120
In the Matter of Thomas Cullen DAVIS;  Karen Joyce Davis, Debtors.Sandra DAVIS, Appellant,v.Thomas Cullen DAVIS, Appellee.
No. 95-11112.
United States Court of Appeals,Fifth Circuit.
Dec. 17, 1997.

St. Clair Newbern, III, Fort Worth, TX, for Appellant.
Ronald Ray Payne, Hesse & Jones, Dallas, TX, for Appellee.
Appeals from the United States District Court for the Northern District of Texas; Sidney A. Fitzwater, Judge.
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion February 12, 1997, 5 Cir., 1997, 105 F.3d 1017)

BY THE COURT:

3
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.